DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al (WO 2017/053574) and Walther et al (Adv. Drug Deliv. Rev., 2017) in view of Madec-Lougerstay et al (J. Chem. Soc., Perkin Trans. 1, 1999). 
Brooke teaches that preparation of glycoside prodrugs of cannabinoid molecules, such as cannabidiol (CBD), and other related compounds. The reference further teaches the preparation of pharmaceutical compositions formulated for oral administration. See paragraph [0086]. See abstract; pp 7-8; paragraphs [0062] and [0063]; and claim 5. The compounds undergo glucose hydrolysis by a glycosidase in the gastrointestinal tract to release the cannabinoid compound, allowing drug delivery to the large intestine via oral administration. See paragraph [0057]. 
The glucosyl moiety is bonded directly to the cannabinoid and is silent regarding the use of a linker as depicted in Formula (I) and the preparation method of claim 12. 
Walther reviews the state of the art regarding the preparation of prodrugs. The reference discusses the use of glycosides. See section 3.7. The reference further notes that the enzymatic conversion of prodrugs is dependent of accessibility of the scissile bond to the enzyme. The use of a self-immolative linker provides an extension between the drug target and the position of enzymatic transformation, allowing for easier interaction with the enzyme and the substrate. See Section 4 and Schemes 12-14.    

It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Brooke by using a self-immolative linker to connect the glucose to the drug in the preparation of a prodrug with a reasonable expectation of success. The artisan would be motivated to make this modification in order to allow better access for the enzyme to the substrate. This modification would amount to the application of a known technique to a known product to yield predictable results. It would be further obvious to prepare the product in a pharmaceutical formulation of oral administration.   
With respect to claim 12, it is noted that Brooke teaches that enzymatic synthesis used in the reference allows for better regioselectivity in preparing prodrugs. However, the reference further exemplifies and suggests the use of various regioisomers glycosylated CBD, so one of ordinary skill would not find enzymatic synthesis to be critical to preparing a CBD prodrug. Furthermore, the modification of the Madec-Lougerstay synthetic method (Scheme 2) would amount to the use of an appropriate leaving group in compound 15, or desired equivalent, for reacting with a hydroxyl group on CBD. For example, the transformation from 13 to 14 exemplifies the use of a halogen leaving group in the reaction with a hydroxyl. The synthetic chemistry necessary for the modification is routine and would be well known to one of ordinary skill. One of ordinary skill would reasonably expect that the preparation of the prodrug would result in greater oral bioavailability, based on the teachings of Brooke.           

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623